Citation Nr: 1646322	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  07-27 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	Joseph A. Moore, Attorney


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel





INTRODUCTION

The Veteran had active duty service from November 1979 to November 1983.  The evidence also establishes an additional period of active duty for training (ACDUTRA) from May 14, 1988, to May 28, 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In March 2014, the Board denied the claim for service connection for an acquired psychiatric disorder.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In June 2015, the Secretary of Veterans Affairs (Secretary) and the Veteran, through his attorney, filed a Joint Motion for Partial Remand to vacate the part of the Board's decision that denied entitlement to service connection for an acquired psychiatric disorder. 

In July 2015, the Board remanded the instant claim for additional development.

In March 2016, the Veteran's attorney requested an additional 90 days to obtain and submit additional evidence and/or argument in support of this appeal.  The Board granted this motion in August 2016.

In November 2016, the Veteran's attorney submitted additional evidence in support of this appeal, namely an October 2016 opinion from Dr. L. R. and lay statements from the Veteran's parents.  This evidence was accompanied by a waiver of initial agency of original jurisdiction (AOJ) consideration.  Therefore, the Board may properly consider such newly received evidence.  38 C.F.R. § 20.1304 (2015).

With regard to the characterization of the appeal for service connection for an acquired psychiatric disorder, the Board notes that the Court has held that a claim for service connection for PTSD encompasses all psychiatric disabilities reflected in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).   In this case, although the RO only adjudicated the matter of service connection for depression, other psychiatric diagnoses of record include PTSD.  Accordingly, and consistent with Clemons, the Board had previously characterized the appeal as encompassing the matter of service connection for an acquired psychiatric disorder to include PTSD and depression. 


FINDINGS OF FACT

1.  The Veteran's reported non-combat stressor is supported by credible supporting evidence that the in-service stressor occurred.  

2.  Resolving all doubt in his favor, the Veteran has a current diagnosis of PTSD related to his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to award entitlement to service connection for acquired psychiatric disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  

The Veteran contends that he currently has PTSD as the result of his second period of service.  Specifically, he alleges that his PTSD is the result of his involvement in a grenade explosion in May 1988.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evaluation, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The Board notes that the Veteran's claimed stressor is not related to enemy combat and that the provisions of 38 C.F.R. § 3.304(f) related to fear of hostile military or terrorist activity are not applicable this case.

Service connection for PTSD on the basis of a non-combat stressor, such as the one claimed by the veteran, requires credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A February 1989 treatment summary reflects the Veteran's complaints of sustaining injuries to the face, chest, eye and ear from a CS grenade in May 1988 and that he was admitted to the VA hospital for four days following the injury.  A May 1988 VA treatment note confirms that the Veteran was admitted due to injuries caused by a gas grenade explosion.  A May 1988 Authorization for Medical Treatment indicates that the Veteran was performing annual training in May 1988 and that he suffered lacerations of the arms, chest and face during this training.  The Board notes that a veteran need not substantiate his actual presence during the stressor event; the fact that the veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).  Therefore, in light of the May 1988 VA treatment note and the February 1989 service treatment summary, as well as the Veteran's documented period of ACDUTRA, the Board finds credible supporting evidence that his claimed stressor of being injured by a grenade occurred.  

Turning to the question of whether there is an etiological relationship between the Veteran's acquired psychiatric disorder and service, the Board notes that the record contains three separate etiology opinions which must be considered and weighed. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (stating that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  When faced with conflicting medical opinions, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board will consider each of these opinions below. 

A July 2011 VA examination report reflected a diagnosis of depressive disorder not otherwise specified.  The examiner opined that the currently diagnosed acquired psychiatric disorder did not have its onset during military service and that the currently acquired psychiatric disorder was not caused by or a result of military service.  The examiner noted that there was no evidence of psychiatric complaints, psychiatric findings, or psychiatric treatment during military service.  The examiner stated that the Veteran provided no history of psychiatric complaints and was clinically evaluated as psychiatrically normal on his May 1988 separation examination.  The examiner also noted there was no temporal relationship between the Veteran's service and his psychiatric treatment, observing the psychiatric treatment began many years after the Veteran left the service.  She found no relationship to his military duties.  However, this opinion appears to have been based upon an inaccurate factual premise, namely that the Veteran began receiving psychiatric treatment in 1999, when the record reflects that he first received mental health treatment as early as February 1995.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  This opinion therefore carries little, if any, probative weight.

In a January 2016 VA examination report, the VA examiner opined that the diagnosed major depression was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that there was no evidence of psychiatric complaints, findings or psychiatric treatment prior to service, during service, or within one year of service discharge and that the Veteran provided no history of psychiatric complaints in a May 1988 separation examination.  The examiner further reasoned that the Veteran first sought psychiatric care in 1994, 11 years after service, and that there was no change in functional status or in quality of life due to service.  The examiner further reasoned that the Veteran's major depression did not have its onset during service, and was not caused or the result of service, as the temporal relationship between the depressive disorder and service was not established.  However, this opinion also appears to be based on an inaccurate factual premise, namely that the Veteran did not report psychiatric symptoms during service or soon after discharge.  A June 1989 Report of Medical History reflects that the Veteran indicated that he both had and had not suffered from nervous trouble of any sort.  See Reonal, supra.   Moreover, this examiner did not address the etiology of the Veteran's diagnosed PTSD.  This opinion similarly is accorded little, if any, probative weight.  

An October 2016 opinion from Dr. L. R., a private psychologist, indicates that the Veteran presented with classic symptomatology for PTSD which was at least as likely as not related to his in-service grenade accident.  The psychologist reasoned that the Veteran has consistently claimed that he suffered from psychiatric symptoms due to the in-service grenade incident, that the evidence found on this examination supported a long history of mental illness since his discharge, that the clinical evidence documents mental health treatment beginning in January 1995 and that the Veteran's psychiatric condition had deteriorated over time.  The examiner further found that the Veteran's depressive symptoms were part of his PTSD constellation.  This opinion was based upon a review of the Veteran's current and past medical history, as well as a review of the grenade accident, and contained a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107(b) (West 2014).  Here, the Board finds that the October 2016 opinion is competent, probative evidence indicating that the Veteran's current PTSD is at least as likely as not the result of his service.  The Board also finds that no further evidentiary development in this regard is necessary.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose.). 

Hence, the evidence on the question of nexus between current PTSD and service is at least in relative equipoise.   The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for an acquired psychiatric disorder, to include PTSD is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].")
 


ORDER

Service connection for an acquired psychiatric disorder, namely PTSD, is granted. 



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


